Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sean D. Johnson on November 16, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claims as follows:

(Currently Amended) A method comprising:
detecting, via one or more detection sensors via a short range wireless communication protocol, a media access control (MAC) address for a mobile phone of a user that is disposed within a vehicle;
identifying, via a processor, the user by comparing the MAC address with other stored identifiers in a computer database; 
retrieving, from a memory, a sequence of inputs that is associated with the identified user as a trigger for a customized silent alarm feature for the user; 
monitoring for the sequence of inputs while the user is disposed within the vehicle; and
taking an action by restricting movement of the vehicle, via instructions provided by the processor and automatically implemented via one or more of a braking system, accelerator pedal, or engine of the vehicle, when the sequence of inputs is identified while the user is disposed within the vehicle, wherein:
wherein:.  
the sequence of inputs comprises a sequence of vehicle action requests that have been pre-programmed by the user for the customized silent alarm feature for the user; 
the step of retrieving the sequence of inputs comprises retrieving, from the memory, the sequence of vehicle action requests for the user; 
the step of monitoring for the sequence of inputs comprises monitoring for the sequence of vehicle action requests while the user is disposed within the vehicle; and
the step of taking the action comprises taking the action, via instructions provided by the processor, when the sequence of vehicle action requests is detected while the user is disposed within the vehicle.  

2. – 4.  (Cancelled).



5.	(Currently Amended) The method of Claim [[4]] 1, further comprising:
	storing the sequence of vehicle action requests for the user, along with the MAC address for the mobile phone of the user, before the user enters the vehicle.  

6. – 8.  (Cancelled).

9.	(Previously Presented) The method of Claim 1, wherein the step of taking an action further comprises automatically communicating with a law enforcement authority regarding the vehicle, via instructions provided by the processor, when the sequence of inputs is detected while the user is disposed within the vehicle.  

10.	(Currently Amended) A system for use in connection with a vehicle, the system comprising:  
a detection module comprising one or more sensors configured to at least facilitate detecting, via a short range wireless communication protocol, a media access control (MAC) address for a mobile phone of a user disposed within a vehicle; and
a processing module comprising a processor that is coupled to the one or more sensors of the detection module and that is configured to at least facilitate:  
identifying the user by comparing the MAC address with other stored identifiers in a computer database; 
retrieving, from a memory, a sequence of inputs that is associated with the identified user as a trigger for a customized silent alarm feature for the user; 
monitoring for the sequence of inputs while the user is disposed within the vehicle; and
taking an action by restricting movement of the vehicle, via instructions provided by the processor and automatically implemented via one or more of a braking system, accelerator pedal, or engine of the vehicle, when the sequence of inputs is detected while the user is disposed within the vehicle, wherein:
 the sequence of inputs comprises a sequence of vehicle action requests that have been pre-programmed by the user for the customized silent alarm feature for the user; and
the processing module is configured to at least facilitate:  
retrieving, from the memory, the sequence of vehicle action requests for the user; 
monitoring for the sequence of vehicle action requests while the user is disposed within the vehicle; and
taking the action, via instructions provided by the processor, when the sequence of vehicle action requests is detected while the user is disposed within the vehicle.  

11. – 16.  (Cancelled).

17.	(Currently Amended) A vehicle comprising:  
one or more sensors configured to at least facilitate detecting, via a short range wireless communication protocol, a media access control (MAC) address for a mobile phone of a user disposed within the vehicle; and
a processor that is coupled to the sensor and that is configured to at least facilitate:  
identifying the user by comparing the MAC address with other stored identifiers in a computer database; 
retrieving, from a memory, a sequence of inputs that is associated with the identified user as a trigger for a customized silent alarm feature for the user; 
monitoring for the sequence of inputs while the user is disposed within the vehicle; and
taking an action by restricting movement of the vehicle, via instructions provided by the processor and automatically implemented via one or more of a braking system, accelerator pedal, or engine of the vehicle, when the sequence of inputs is detected while the user is disposed within the vehicle, wherein:
 the sequence of inputs comprises a sequence of vehicle action requests that have been pre-programmed by the user for the customized silent alarm feature for the user; and
the processor is configured to at least facilitate:  
retrieving, from the memory, the sequence of vehicle action requests for the user; 
monitoring for the sequence of vehicle action requests while the user is disposed within the vehicle; and
taking the action, via instructions provided by the processor, when the sequence of vehicle action requests is detected while the user is disposed within the vehicle.  



18. – 20.  (Cancelled).

21.	(Previously Presented)  The method of Claim 1, wherein the step of taking the action comprises taking action by restricting movement of the vehicle, via instructions provided by the processor and automatically implemented by automatic application of brakes of the braking system of the vehicle, when the sequence of inputs is identified while the user is disposed within the vehicle.  

22.	(Previously Presented)  The method of Claim 1, wherein the step of taking the action comprises taking action by restricting movement of the vehicle, via instructions provided by the processor and automatically implemented by automatic control of the accelerator pedal of the vehicle, when the sequence of inputs is identified while the user is disposed within the vehicle.  

23.	(Previously Presented)  The method of Claim 1, wherein the step of taking the action comprises taking action by restricting movement of the vehicle, via instructions provided by the processor and automatically implemented by automatically turning off the engine of the vehicle, when the sequence of inputs is identified while the user is disposed within the vehicle.  

24.	(Previously Presented)  The method of Claim 1, wherein the step of taking the action comprises taking action by restricting movement of the vehicle, via instructions provided by the processor and automatically implemented by automatically preventing the engine of the vehicle from being turned on, when the sequence of inputs is identified while the user is disposed within the vehicle.  
25.	(Previously Presented)  The system of Claim 10, wherein the processing module is further configured to at least facilitate taking the action by restricting movement of the vehicle, via instructions provided by the processor and automatically implemented by automatic application of brakes of the braking system of the vehicle, when the sequence of inputs is identified while the user is disposed within the vehicle.  

26.	(Previously Presented)  The system of Claim 10, wherein the processing module is further configured to at least facilitate taking the action by restricting movement of the vehicle, via instructions provided by the processor and automatically implemented by automatic control of the accelerator pedal of the vehicle, when the sequence of inputs is identified while the user is disposed within the vehicle.  

27.	(Previously Presented)  The system of Claim 10 wherein the processing module is further configured to at least facilitate taking the action by restricting movement of the vehicle, via instructions provided by the processor and automatically implemented by automatically turning off the engine of the vehicle, when the sequence of inputs is identified while the user is disposed within the vehicle.  

28.	(Previously Presented)  The system of Claim 10, wherein the processing module is further configured to at least facilitate taking the action by restricting movement of the vehicle, via instructions provided by the processor and automatically implemented by automatically preventing the engine of the vehicle from being turned on, when the sequence of inputs is identified while the user is disposed within the vehicle.  

29.	(Previously Presented)  The vehicle of Claim 17, wherein the processor is further configured to at least facilitate taking the action by restricting movement of the vehicle, via instructions provided by the processor and automatically implemented by automatic application of brakes of the braking system of the vehicle, when the sequence of inputs is identified while the user is disposed within the vehicle.  

30.	(Previously Presented)  The vehicle of Claim 17, wherein the processor is further configured to at least facilitate taking the action by restricting movement of the vehicle, via instructions provided by the processor and automatically implemented by automatic control of the accelerator pedal of the vehicle, when the sequence of inputs is identified while the user is disposed within the vehicle.  

31.	(Previously Presented)  The vehicle of Claim 17, wherein the processor is further configured to at least facilitate taking the action by restricting movement of the vehicle, via instructions provided by the processor and automatically implemented by automatically turning off the engine of the vehicle, when the sequence of inputs is identified while the user is disposed within the vehicle.  

32.	(Previously Presented)  The vehicle of Claim 17, wherein the processor is further configured to at least facilitate taking the action by restricting movement of the vehicle, via instructions provided by the processor and automatically implemented by automatically preventing the engine of the vehicle from being turned on, when the sequence of inputs is identified while the user is disposed within the vehicle.  

	EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE 

This communication is an examiner’s reasons for allowance in response to application filed on 12/11/2018, assigned serial 16/215,715 and titled “Custom vehicle alarm based on electronic device idnetifier".
The following is an examiner's statement of reasons for allowance: 
Kleve (2014/0240111) discloses sending an alert to an authority i.e. police based on an activation of a silent alarm based on pre-programmed sequence i.e. if the input sequence matches the stored sequence a process to notify a responder is triggered. Furthermore, Kerr (10,880,708) teaches identifying people based on the MAC address of the associated device disposed in a vehicle. However, none of the art of record discloses the combined features of. (i) “one or more sensors configured to at least facilitate identifying a mobile phone MAC addresses via a short range wireless communication protocol; and (ii) a processor configured to at least facilitate utilizing the comparison for identifying and implementing a silent alarm of the user in the vehicle that restricts movement of the vehicle”.. in combination with the features of “the step of retrieving the sequence of inputs comprises retrieving, from the memory, the sequence of vehicle action requests for the user;  the step of monitoring for the sequence of inputs comprises monitoring for the sequence of vehicle action requests while the user is disposed within the vehicle; and the step of taking the action comprises taking the action, via instructions provided by the processor, when the sequence of vehicle action requests is detected while the user is disposed within the vehicle”.  
	Meanwhile, as a result of these features, the invention as set forth in claims 1, 5, 9-10, 17, 21-32 produces the advantageous effect of " activating when an unauthorized person attempts to enter or access the vehicle when a user may desire an alarm feature for other vehicles that the user may enter”.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 1, 5, 9-10, 17, 21-32 are allowed.
Claims 2-4, 6-8, 11-16, 18-20 are canceled.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667